Citation Nr: 1549431	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  13-22 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment of or reimbursement for private medical expenses incurred on April 5, 2013, at St. Luke's Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to February 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 decision by the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida (VAMC).

In September 2015, the VA Regional Office (RO) in Gainesville, Florida, filed a certification of appeal identifying additional issues under the Board's jurisdiction.  These issues will be the subject of subsequent action by the Board.   


REMAND

The Veteran is seeking payment of or reimbursement for private medical expenses incurred on April 5, 2013, at St. Luke's Hospital.  This treatment sought by the Veteran related to bilateral knee pain.

In June 2015, the Board remanded this matter to the VAMC requesting that it  readjudicate the Veteran's claim giving full consideration to his having recently been granted service connection for right knee tibiofemoral chondromalacia with degenerative joint disease.  As this has not been done, the VAMC must review its decision in light of this material change in facts.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Board's June 2015 remand, the Veteran's electronically maintained medical reimbursement file is incomplete.  Most of the pertinent documents necessary to adjudicate this appeal have not been included in the evidence of record, in the form of electronic records.  This includes the procedural documents of the appeal, notification letters to the Veteran, invoices for the treatment received, the May 2013 rating decision, the July 2013 statement of the case, and applicable correspondence/statements from the Veteran.  Although directed to locate and include these records within the Veteran's electronic claims file, the VAMC has failed to take this action.  Id.

Accordingly, this case is remanded for the following actions:

1.  The VAMC must undertake appropriate development to obtain all records necessary to properly adjudicate this appeal and ensure that records are available for review by the Board within the Veteran's electronically maintained file.

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated giving full consideration as to the Veteran's newly service-connected right knee disability.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

